Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2, claims 11-20 in the reply filed on November 2, 2020 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner race being symmetrical (clm 14, currently the drawings show the flanges on each size having different axial lengths thus the ring cannot be said to be symmetrical as illustrated) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figure 6, character 334 on the right is not the ridge on the outer ring as the reference character is defined as in the specification and should be removed and replaced by 344 which is used to designate the lead-in, 344 is currently not in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 3, “around inner” should read - -around an inner- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 18 states that the bearing element is wrapped around the inner race and that the retaining ring is connected to either the inner race or the outer race, this results in a combination of the bearing element wrapped on the inner race and the retainer ring connected to the outer race prior to the parts being slide relative to each other.  However, this is not possible in the device disclosed and is thus not supported by the written description.  Specifically, the instant application includes a flange or ridge 334 on the outer ring, if the retainer is attached to the outer ring the outer ring would have two flange elements, one on each end that would prevent the outer ring from sliding over the inner ring and bearing element assembly.  The only way the bearing of the invention can have its assembly process carried out is if the retainer is first attached to the inner ring only and then the outer ring unit would be slid from the opposite end relative to the retainer over the inner ring and bearing element until the outer ring notch engages the retaining ring.  Such a configuration that would allow for the outer ring to first have the retaining ring attached and then slid in place is not supported by the original disclosure, its noted that is disclosure for the retainer on the outer ring appears in the summary which repeats the claim language but this is not supported by the detailed description and the actual structure disclosed thus the claim is not fully supported by the written 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the outer radial race" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilje, DE10145751.

Regarding claim 12, Dilje discloses that the outer radial race includes an inner radial surface defining a first notch (6) disposed adjacent the first axial end (left side), the first notch (6) being configured to receive the retaining ring (5), the inner radial surface also defining a first bearing member receiving slot (bore in 2 forms the slot for the rolling element, this is the same type of receiving slot in the instant application, the use of “slot” does not limit the claim to any additional steps or transitions and can include the central opening of the ring) disposed axially adjacent the first notch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakanaka, JP2014-77522, in view of Dilje, DE 10145751.
Regarding claim 11, Sakanaka discloses a bearing assembly comprising: a cylindrical configuration with a radial direction, a circumferential direction and defining a bearing assembly longitudinal axis, a first axial end, and a second axial end (see figures 2-4); and including an inner radial race (20); an outer radial race (10); a bearing member (30) configured to be disposed radially between the inner radial race and the outer radial race.
Sakanaka does not disclose a retaining ring configured to engage the inner radial race and the outer radial race, the retaining ring being configured to limit longitudinal movement of the inner radial race relative to the outer radial race once assembled.
Dilje teaches that a retaining ring (5) can be configured to engage inner and outer rings in notches (4 and 6) of a bearing assembly for the purpose of providing a coupling between the rings to limit the longitudinal movement between the rings (see abstract provided by Applicant).
It would have been obvious to one having ordinary skill in the art to modify Sakanaka and use a retaining ring engaged in notches of both the rings of the bearing assembly, as taught by Dilje, for the purpose of providing a coupling between the rings to limit the longitudinal movement between the rings.
 Regarding claim 12, Sakanaka in view of Dilje discloses that the outer radial race includes an inner radial surface defining a first notch (6 for seating the retaining ring taught by Dilje) disposed adjacent the first axial end (left side), the first notch (6) being configured to receive the retaining ring (5), the inner radial surface also defining a 
Regarding claim 13, Sakanaka in view of Dilje further discloses that the inner radial race (20) includes an outer radial surface defining a second notch (4 taught by Dilje to hold the retainer) disposed adjacent the first axial end, the second notch being configured to receive the retaining ring, the outer radial surface further defining a second bearing member receiving slot (at 20a in Sakanaka, this is the same type of slot illustrated in the instant application on the inner ring) disposed axially adjacent the second notch (when the retaining ring and corresponding notch is added the slot will be adjacent the second notch).
Regarding claim 17, Sakanaka in view of Dilje further discloses that the retaining ring includes a first lead-in that is configured to allow the outer radial race to slide past the retaining ring until the retaining ring falls into the first notch and a second lead-in that is configured to allow the retaining ring to slide past the inner radial race and fall into the second notch (the edges of the retaining ring in Dilje function as lead-ins, the claim is not structurally limiting the lead-in to any shape nor does the specification define a lead in as requiring some specific structure, thus under the broadest reasonable interpretation a lead in can simply be an edge that slides past the end of the respective ring and engages in the correspond notch, this occurs in Dilje as the edges slide over the ring surfaces until the edges engage the notches, it is further noted that the configured to language also does not structural limit the retainer and what part slides past the other is related to the 
Regarding claim 18, Sakanaka discloses a method of assembling a bearing assembly, the method comprising: wrapping a split bearing member (30) around inner radial race (30 is opened at the split 34 and is wrapped around and in the slot 20a of the inner ring 20).
Sakanaka does not disclose connecting a retaining ring to one of the inner radial race and the outer radial race. 
Dilje teaches that a retaining ring (5) can be configured to engage inner and outer rings in notches (4 and 6) of a bearing assembly, during assembly one ring would first be connected to one of the races, for the purpose of providing a coupling between the rings to limit the longitudinal movement between the rings (see abstract provided by Applicant).
It would have been obvious to one having ordinary skill in the art to modify Sakanaka and use a retaining ring engaged in the rings in notches of the bearing assembly, in assembly such a device with a retaining ring the ring would have to be connected to one of the races, as taught by Dilje, for the purpose of providing a coupling between the rings to limit the longitudinal movement between the rings.
Regarding claim 19, Sakanaka in view of Dilje further discloses that during assembly the other ring outer ring is slid along the inner ring and bearing member assembly (based on the flanges the order of operations in Sakanaka would have to wrap the bearing member around the inner ring and then slide the flangeless outer ring over the assembly), regardless if the one ring the retainer is initial connected to the sliding operation remains the same, and what is slide relative to the other is a matter of holding one ring stationary while moving the other, this is based on a frame of reference as to what ring is stationary, in the case of Sakanaka either ring can be held stationary with the other slid on or in regardless of which ring has the retainer.  
Regarding claim 20, Sakanaka in view of Dilje discloses deforming the retaining ring using a lead-in of the retaining ring (as the rings are slid relative to each other whichever bearing ring the retainer is not attached to would first have the end face contact the retainer ring and deflect it, thus deforming it); and continuing to slide the other of the inner radial race and the outer radial race along the one of the inner radial race and the outer radial race to which the retaining ring is connected until the retaining ring connects to the other of the inner radial race and the outer radial race (once the retainer contacts the other bearing ring the rings continue to slide on one another until the retaining ring engages both grooves in Sakanaka, for example assuming initial position of assembly is shown by figure 3 the outer ring or inner ring could be slid until the retainer contacts the end face of the inner ring, then the ring would deform over the inner ring to engage the groove).
It is noted that the purpose of the retainer ring in Dilje appears to be used to retain position prior to use in a device however the claims are drawn to a standalone bearing or assembly that bearing to arrive at the assembly of claim 11 the steps carried out by claims 18-20 would be performed in the combination of Sakanaka and Dilje.
Allowable Subject Matter
14 (and dependent claims 15 and 16) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional document cited shows another configurations of a bearing in general that includes seal elements, seal elements can also be capable of preforming the same function of the retaining ring and would be applicable to claim 11.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656